Citation Nr: 1224383	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

3.  Entitlement to an initial compensable rating for a shrapnel wound to the right knee with scarring.

4.  Entitlement to an initial compensable rating for a traumatic left eye cataract, prior to March 19, 2010, and in excess of 10 percent thereafter.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 19, 2010, and in excess of 70 percent thereafter.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared before the undersigned at a Travel Board hearing at the RO in June 2009.  A transcript of the hearing is of record.  In January 2010, the Board remanded the appeal for additional development.  

In a May 2011 rating decision, the RO increased the disability ratings for PTSD and the left eye cataract to 70 and 10 percent respectively, both effective from March 19, 2010.  Since these increases did not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

After the most recent adjudication of the claims in May 2011, the Veteran submitted a written waiver of agency of original jurisdiction (AOJ) consideration of any additional evidence submitted in support of his claims. 

With respect to the Veteran's claim for entitlement to service connection for a skin disability, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.

Regarding the claim for an increased initial rating for a traumatic left eye cataract, the RO initially characterized the issue as "shrapnel wound, left cheek with limited vision of left eye."  However, the examination report upon which the award of service connection was based, as well as a subsequent 2010 report, is negative for any left cheek symptomatology associated with the service-connected disability, and the Veteran does not contend otherwise.  The Board has recharacterized the issue accordingly.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record. Here, in October 2011, the Veteran submitted a statement indicating that he is unemployable as a result of his PTSD and left eye disabilities.  Therefore, the evidence reasonably raises the question of whether the Veteran is entitled to a TDIU.  Since this issue requires additional development, the Board is bifurcating the Veteran's entitlement to a TDIU from the increased rating claims on appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  

The issues of entitlement to service connection for a skin disability, an initial increased rating for PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for a skin disability, to include as due to exposure to herbicides.  The Veteran did not appeal the Board's decision to the Court.

2.  Evidence received since the October 1996 Board decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's scarring of the right knee is not deep, productive of limited motion or any limitation of function of the right knee, in areas of 144 square inches (929 sq. cm.) or greater, unstable, or painful on examination.  

4.  The Veteran's traumatic left eye cataract is manifested by visual acuity of no worse than 20/60, as recorded on March 19, 2010.  


CONCLUSIONS OF LAW

1.  The October 1996 Board decision denying service connection for a skin disability, to include as due to exposure to herbicides, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an initial compensable rating for a shrapnel wound to the right knee with scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008); 38 C.F.R §§ 4.1-4.14, 4.27, 4.31 (2011). 

4.  The criteria for an initial compensable rating for a traumatic left eye cataract, prior to March 19, 2010, and in excess of 10 percent thereafter, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, DCs 6027, 6079 (as in effect prior to December 10, 2008); 38 C.F.R §§ 4.1-4.14, 4.27 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In light of the favorable disposition of the claim to reopen, the Board finds that a discussion as to whether these duties are met for that claim is unnecessary.

With respect to the claims for higher initial ratings, such claims arise from the Veteran's disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the initial rating claims. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  In this regard, although the skin, PTSD and TDIU claims are being remanded herein below for additional development, to include obtaining Social Security Administration (SSA) records, this outstanding evidence is not pertinent to the claims decided below.  Specifically, the 1992 SSA decision of record indicates that the Veteran was awarded benefits as a result of alcoholism, PTSD and chronic back pain.  Therefore, any records associated with the 1992 determination could not give rise to pertinent information on the shrapnel wound injuries adjudicated in the instant decision and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  

The Veteran has been medically evaluated in conjunction with his claim for higher initial disability evaluations in July 2006 and March 2010.  The examination reports have been reviewed and found to be adequate, as together they address the Veteran's symptoms in relation to the rating criteria, and neither the Veteran nor his representative contend otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Moreover, as the 2010 examination reports address concerns raised in its January 2010 remand directive, the Board concludes that there has been substantial compliance with its prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2009, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.


New and Material Evidence

In October 1996, the Board denied the Veteran's claim of entitlement to service connection for skin cancer, to include as due to exposure to herbicides.  The Board found that there was no basis upon which to award presumptive service connection for basal cell carcinoma as a result of herbicide exposure in service, nor was there competent evidence to supportive of a nexus between the Veteran's current skin disability and an in-service disease or injury to allow for direct service connection.  The Veteran did not file a timely appeal of the decision to the Court, and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed this application to reopen his claim in July 2005.  Although the RO addressed the claim on the merits in May 2011, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The claim for service connection for a skin disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Newly received evidence includes the Veteran's June 2009 hearing testimony, in which the Veteran provided additional details on his current skin problems, as well as July 2006 and March 2010 examination reports that discuss the etiology of the same.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim (a nexus between the Veteran's current skin disorder and service), and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a skin disability is reopened.

Disability Ratings

The Veteran seeks higher initial disability evaluations for his service-connected residuals of a shrapnel wound to the right knee with scarring and traumatic left eye cataract.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Shrapnel Wound to the Right Knee with Scarring

The August 2006 rating decision on appeal awarded a noncompensable disability rating for the Veteran's shrapnel wound to the right knee with scarring under 38 C.F.R. § 4.118, DC 7804.  

The Board observes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

Under the rating criteria in effect prior to October 28, 2008, DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The pertinent evidence includes the reports of two VA examinations.  A July 2006 skin examination revealed a superficial scar over the right patella measuring 0.5 by 2 centimeters.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function of the right knee, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  

The March 2010 VA examination report describes four superficial scars on the right knee: one that is 2 by 0.25 centimeters, a second scar to the left of the first that is 0.5 by 2.5 centimeters, a third to the left of the second scar that is 0.5 by 2.5 centimeters, and a fourth scar above the others that is 0.5 by 0.25 centimeters.  None of the scars were tender or painful on palpation.  There was no evidence of skin breakdown.  The scars were not deep and did not adhere to underlying tissue.  There was no damage of the soft tissue or limitation of right knee function knee caused by these scars.  Nor was there evidence of inflammation, edema, or keloid formation.  

Although the Veteran has testified that his service-connected shrapnel injury is causing right knee pain "all the time," at no time during this appeal have the right knee scars been painful on examination.  To the contrary, the scars have been described in the 2006 and 2010 examination reports as not being tender or painful to palpation.  Therefore, based on the totality of the evidence, an initial compensable rating is not warranted under DC 7804.  38 C.F.R. § 4.31.  Furthermore, as the evidence has remained static during the appeal, there is no cause for staged ratings.  See Fenderson, supra. 

The Board has considered the application of other DCs referable to scars.  None are applicable in this case.  The scars are not located on the head, face or neck.  Furthermore, although the scars are superficial, they do not cover an extensive area, and are not deep.  Finally, to the extent the Veteran argues that his service-connected shrapnel injury is causing his right knee to "pop," in light of the competent medical evidence against a finding of a loss of right knee function described above, his statements that are not rooted in medical expertise are far less probative on this issue.  Thus, the use of DCs 7800-7803 and 7805 is not appropriate.  Nor is it fitting to rate the disabilities under 38 C.F.R. § 4.73, as no underlying muscle injuries have been medically identified.

Traumatic Left Eye Cataract

The August 2006 rating decision on appeal awarded a noncompensable disability rating for the Veteran's traumatic left eye cataract under 38 C.F.R. § 4.84a, DC 6027 (as in effect prior to October 23, 2008).  During the course of the appeal, the disability rating was increased to 10 percent effective March 19, 2010, based upon compensable impairment of visual acuity.  

On November 10, 2008, VA amended the criteria for evaluating eye disabilities.  See 73 Fed. Reg. 66,550 (Nov. 10, 2008).  The amendments are only effective, however, for claims filed on or after December 10, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

Under the rating criteria in effect prior to December 10, 2008, DC 6027 instructs to rate preoperative cataracts, such as the Veteran's, based on impairment of vision.  Loss of visual acuity is in turn rated under DCs 6061-6079.  The best distant vision obtainable after best correction by glasses will be the basis of the rating assigned under that diagnostic code.  See 38 C.F.R. § 4.75. 

Where, as here, the Veteran has service-connected disability in one eye only and nonservice-connected disability in the other eye, the visual acuity in the eye having nonservice-connected disability should be considered normal for the purposes of computing the service-connected disability rating, unless the claimant is totally blind in both eyes.  This interpretation of the rating schedule corresponds to that for unilateral hearing loss.  38 C.F.R. § 4.85(f); Boyer v. West, 12 Vet. App. 142, 144-5 (1999); VAOPGCPREC 32-97.

Two acuity measurements have been recorded on VA examination.  The most compromised measurement is 20/60 in the left eye, which was obtained on March 19, 2010.  This measurement, which is read at the next higher step of 20/70, is congruent with a 10 percent rating as of that date, assuming normal visual acuity in the nonservice-connected right eye.  See id.; see also 38 C.F.R. § 4.84a, DC 6079.  Prior to March 19, 2010, the Veteran's left eye corrected visual acuity was measured at 20/25, which corresponds to a noncompensable rating.  See id.  As such, an increased rating is not warranted at any point during the appeal period.  
See Fenderson, supra. 

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's symptoms for the shrapnel wound to the right knee with scarring primarily involve pain and discomfort that has yet to been demonstrated on examination.  With regard to the left eye cataract, the Veteran has complained of decreased visual acuity.  The Veteran's symptoms and level of impairment are specifically contemplated by the rating criteria, which reasonably describes the Veteran's disabilities.  In short, there is no indication in the record that the rating criteria are inadequate to reflect the Veteran's level of disability, nor is the Veteran's disability picture shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation for either disability addressed in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The application to reopen the claim of service connection for a skin disability, to include as due to exposure to herbicides, is granted.  To that extent only, the appeal is allowed.

An initial compensable rating for shrapnel wound to the right knee with scarring is denied.

An initial compensable rating for a traumatic left eye cataract, prior to March 19, 2010, and a rating in excess of 10 percent thereafter, is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that the Veteran is afforded every possible consideration.

With regard to the claim for service connection for a skin disability, the Veteran was afforded a VA examination in March 2010.  Apart from the above-referenced shrapnel wound residuals, which as detailed above have already been service-connected, two current skin disorders were identified at that time-scarring from a 1985 incisional biopsy of basal carcinoma on the left side of the neck and actinic keratosis.  While an etiological opinion was provided on the Veteran's skin cancer and associated scarring, no such opinion was provided for the Veteran's actinic keratosis.  Such much be remedied on remand via an addendum opinion.

With regard to his claim for an increased rating claim for PTSD, a 2010 record from the Princeton Vet Center notes that the Veteran first presented for psychiatric treatment in 1989.  However, only three reports that facility are currently of record, dated in 1991, 2005 and 2010.  Therefore, upon remand, complete records from this facility should be obtained.  38 U.S.C. § 5103A.  Updated psychiatric treatment records from the Beckley VA Medical Center (VAMC) should also be secured.  Id; see also Bell. v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, as described above, a 1992 SSA decision submitted by the Veteran indicates that he was awarded benefits partially as a result of PTSD.  The RO attempted to obtain complete records associated with that determination, but was informed by SSA in December 2008 that no such records exist.  SSA's finding in this regard is questionable in light of the Veteran's submission.  Moreover, the Veteran was not properly informed of VA's inability to obtain these records pursuant to 38 C.F.R. § 3.159(e).  Therefore, upon remand, an additional attempt to locate these records should be made, and the Veteran informed of any failure to obtain them.

Finally, with regard to the claim for a TDIU, the Court has held that for TDIU claims, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve this matter.  The Veteran should also be provided with notice of the evidence necessary to substantiate a TDIU. 

Accordingly, these remaining issues are REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 regarding the issue of entitlement to a TDIU.

2.  Obtain from the Social Security Administration records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim. 

3.  Obtain psychiatric treatment records from the Princeton Vet Center dated since 1989. 

4.  Obtain psychiatric treatment records from the Beckley VAMC dated since April 2011.

5.  If any of the records requested in items 2-4 above are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  Forward the claims folder to the examiner who provided the March 2010 VA skin examination for clarification (or another qualified examiner, if that same examiner is not available). The examiner should be requested to review the claims folder, including the March 2010 examination report, and provide an addendum that answers the following question: 

Is it at least as likely as not (a 50% or greater probability) that currently diagnosed actinic keratosis is causally related to military service, to include presumed herbicide exposure therein? 

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided. 

7.  Schedule the Veteran for a Social and Industrial Survey to ascertain if the Veteran's service-connected disabilities, alone, preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims folder should be made available to the examiner and reviewed in connection with the examination.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

8.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU and readjudicate the claims for an increased rating for PTSD and service connection for a skin disability.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and provided with an opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


